J-S28020-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

HARVEY DALE VAUGHN,

                        Appellant                 No. 1634 MDA 2014


          Appeal from the PCRA Order entered August 28, 2014,
             in the Court of Common Pleas of Adams County,
           Criminal Division, at No(s): CP-01-CR-0001039-2001


BEFORE: BOWES, ALLEN, and LAZARUS, JJ.

MEMORANDUM BY ALLEN, J.:                             FILED MAY 14, 2015

     Harvey Dale Vaughn appeals pro se from the order denying his petition

for post-conviction DNA testing pursuant to Section 9543.1 of the Post

Conviction Relief Act (“PCRA”). 42 Pa.C.S.A. §§ 9541-46.

     On January 28, 2003, a jury convicted Appellant of committing

multiple sexual offenses against his twelve-year-old daughter. On October

8, 2013, the trial court sentenced Appellant to an aggregate term of 12½ to

25 years of imprisonment. Following the denial of his post-sentence motion,

Appellant filed a timely appeal to this Court.         In an unpublished

memorandum filed on April 3, 2006, we affirmed Appellant’s judgment of

sentence. Commonwealth v. Vaughn, 902 A.2d 983 (Pa. Super. 2006).

Appellant did not file a petition for allowance of appeal to our Supreme

Court.
J-S28020-15



      On May 4, 2007, Appellant filed a pro se PCRA petition.               The PCRA

court appointed counsel, and PCRA counsel filed an amended petition on

October 5, 2007. On October 22, 2007, the PCRA court held an evidentiary

hearing.      By order entered January 15, 2008, the PCRA court granted

Appellant’s amended PCRA petition with regard to a sentencing issue, but

otherwise denied post-conviction relief.       Appellant filed a timely appeal to

this Court.    In an unpublished memorandum filed on November 18, 2008,

we affirmed the PCRA court’s denial of relief, agreeing that Appellant’s

ineffective assistance of counsel claim was without merit. Commonwealth

v. Vaughn, 964 A.2d 950 (Pa. Super. 2008).                    On May 13, 2009, our

Supreme       Court   denied   Appellant’s   petition   for    allowance   of   appeal.

Commonwealth v. Vaughn, 971 A.2d 493 (Pa. 2009).

      On May 21, 2014, Appellant filed a pro se petition for DNA testing. On

August 22, 2014, the PCRA court held a pre-hearing conference in which

Appellant participated by video.        At that time, Appellant stated that he

wanted DNA testing of his clothing, the victim’s clothing, bed sheets, and the

rape kit. The PCRA court acknowledged that clothing taken from Appellant

on the date of his arrest was destroyed in 2012, and the Commonwealth

proffered that a rape kit was not used in its investigation. After considering

the statutory requirements relative to DNA testing under the PCRA, the

PCRA court, by order entered August 28, 2014, denied relief.               This timely

pro se appeal followed.           Both Appellant and the PCRA court have

substantially complied with Pa.R.A.P. 1925.

                                        -2-
J-S28020-15



      The Pennsylvania Rules of Appellate Procedure provide the following

with regard to the content of an appellant’s brief:

         Rule 2111. Brief of Appellant

          (a)    General rule.—The brief of the appellant, except
                as otherwise prescribed by these rules, shall consist
                of the following matters, separately and distinctly
                entitled and in the following order.

                (1)    Statement of Jurisdiction.

                (2)    Order or other determination in question.

                (3)    Statement of both the scope of review and
                       the standard of review.

                (4)    Statement of the questions involved.

                (5)    Statement of the case.

                (6)    Summary of argument.

                (7)    Statement of the reasons to allow an appeal
                       to challenge the discretionary aspects of a
                       sentence, if applicable.

                (8)    Argument for appellant.

                (9)    A short conclusion stating the precise relief
                       sought.

                (10) The opinions and pleadings specified in (b)
                     and (c) of this rule.

                (11) In Superior Court, a copy of the statement of
                     errors complained of on appeal, filed with the
                     trial court pursuant to Rule 1925(b), or an
                     averment that no order requiring a statement
                     of errors complained of on appeal pursuant to
                     Pa.R.A.P. 1925(b) was entered.

          (b)    Opinions below.—There shall be appended to the
                brief a copy of any opinions delivered by any court
                or other government unit below relating to the
                order or other determination under review, if


                                     -3-
J-S28020-15


                pertinent to the questions involved. If an opinion
                has been reported, that fact and the appropriate
                citation shall also be set forth.

Pa.R.A.P. 2111 (a), (b).

      We note that “[w]hile this Court is willing to liberally construe

materials filed by pro se litigants, . . . Appellant is not entitled to any

particular   advantage     because    [he]    lacks   legal   understanding.”

Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa. Super. 1996).

      Here, our review of Appellant’s pro se brief reveals his failure to

conform to all of the Pa.R.A.P. 2111 briefing requirements.           Indeed,

Appellant’s five-page handwritten brief consists largely of unintelligible and

nonsensical discussion of federal case law.    We are thus hampered from

effective appellate review, and dismiss Appellant’s appeal pursuant to

Pa.R.A.P. 2101 (if the defects are in the brief … of the appellant and are

substantial, the appeal … may be quashed or dismissed). See Rivera, 685

A.2d at 1103 (explaining that when issues are not properly raised and

developed in briefs, and the briefs are wholly inadequate to present specific

issues for review, this Court will not consider their merits); see also

Commonwealth v. Spuck, 86 A.3d 870 (Pa. Super. 2014).

      Appeal dismissed. Order affirmed.




                                     -4-
J-S28020-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/14/2015




                          -5-